Exhibit 10.2

 

 

 

U.S. SECURITY AGREEMENT

among

PICASSO INTERMEDIATE COMPANY, INC.,

(which immediately following the Initial Borrowing Date will be renamed

BWAY INTERMEDIATE COMPANY, INC.)

PICASSO MERGER SUB, INC.,

BWAY HOLDING COMPANY,

CERTAIN SUBSIDIARIES OF PICASSO INTERMEDIATE COMPANY, INC.

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as COLLATERAL AGENT

 

 

Dated as of June 16, 2010

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I SECURITY INTERESTS

   2

1.1      Grant of Security Interests

   2

1.2      Certain Exceptions

   4

1.3      Power of Attorney

   5

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

   6

2.1      Necessary Perfection Action

   6

2.2      No Liens

   6

2.3      Other Financing Statements

   6

2.4      Chief Executive Office, Record Locations

   7

2.5      Location of Inventory and Equipment

   7

2.6      Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; Location; Organizational
Identification Numbers; Federal Employer Identification Number; Changes Thereto;
etc.

   7

2.7      Trade Names; Etc.

   8

2.8      Certain Significant Transactions

   8

2.9      As-Extracted Collateral; Timber-to-be-Cut

   8

2.10    Collateral in the Possession of a Bailee

   8

2.11    Recourse

   9

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

   9

3.1      [Reserved]

   9

3.2      Maintenance of Records

   9

3.3      Direction to Account Debtors; Contracting Parties; etc.

   9

3.4      Modification of Terms; etc.

   10

3.5      Collection

   10

3.6      Instruments

   10

3.7      Grantors Remain Liable Under Accounts

   11

3.8      Grantors Remain Liable Under Contracts

   11

3.9      Deposit Accounts; Etc.

   11

3.10    Letter-of-Credit Rights

   13

3.11    Commercial Tort Claims

   13

3.12    Chattel Paper

   13

3.13    Further Actions

   14

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

   14

4.1      Additional Representations and Warranties

   14

 

(i)



--------------------------------------------------------------------------------

4.2      Licenses and Assignments

   14

4.3      Infringements

   14

4.4      Preservation of Marks and Domain Names

   15

4.5      Maintenance of Registration

   15

4.6      Future Registered Marks and Domain Names

   15

4.7      Remedies

   15

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

   16

5.1      Additional Representations and Warranties

   16

5.2      Licenses and Assignments

   16

5.3      Infringements

   16

5.4      Maintenance of Patents or Copyrights

   17

5.5      Prosecution of Patent or Copyright Applications

   17

5.6      Other Patents and Copyrights

   17

5.7      Remedies

   17

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

   18

6.1      Protection of Collateral Agent’s Security

   18

6.2      Warehouse Receipts Non-Negotiable

   18

6.3      Additional Information

   18

6.4      Further Actions

   18

6.5      Financing Statements

   18

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

   19

7.1      Remedies; Obtaining the Collateral Upon Default

   19

7.2      Remedies; Disposition of the Collateral

   20

7.3      Waiver of Claims

   21

7.4      Application of Proceeds

   22

7.5      Remedies Cumulative

   25

7.6      Discontinuance of Proceedings

   25

ARTICLE VIII INDEMNITY

   25

8.1      Indemnity

   25

8.2      Indemnity Obligations Secured by Collateral; Survival

   27

ARTICLE IX DEFINITIONS

   27

ARTICLE X MISCELLANEOUS

   35

10.1    Notices

   35

10.2    Waiver; Amendment

   36

10.3    Obligations Absolute

   36

10.4    Successors and Assigns

   36

10.5    Headings Descriptive

   36

 

(ii)



--------------------------------------------------------------------------------

10.6    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

   37

10.7    Grantor’s Duties

   38

10.8    Termination; Release

   38

10.9    Counterparts

   39

10.10 Severability

   40

10.11 The Collateral Agent and the other Secured Creditors

   40

10.12 Additional Grantors

   40

 

ANNEX A   Schedule of Chief Executive Offices Address(es) of Chief Executive
Office ANNEX B   Schedule of Inventory and Equipment Locations ANNEX C  
Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization), Jurisdiction of Organization, Location and Organizational
Identification Numbers ANNEX D   Schedule of Trade and Fictitious Names ANNEX E
  Description of Certain Significant Transactions Occurring Within One Year
Prior to the Date of the Security Agreement ANNEX F   Schedule of Deposit
Accounts ANNEX G   [Reserved] ANNEX H   Schedule of Commercial Tort Claims ANNEX
I   Schedule of Marks and Applications; Internet Domain Name Registrations ANNEX
J   Schedule of Patents ANNEX K   Schedule of Copyrights ANNEX L   Grant of
Security Interest in United States Trademarks ANNEX M   Grant of Security
Interest in United States Patents ANNEX N   Grant of Security Interest in United
States Copyrights

[Remainder of this page intentionally left blank]

 

(iii)



--------------------------------------------------------------------------------

U.S. SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of June 16, 2010, made by each of the undersigned
grantors (each, a “Grantor” and, together with any other entity that becomes an
grantor hereunder pursuant to Section 10.12 hereof, the “Grantors”) in favor of
Deutsche Bank Trust Company Americas, as Collateral Agent (together with any
successor Collateral Agent, the “Collateral Agent”), for the benefit of the
Secured Creditors (as defined below). Certain capitalized terms as used herein
are defined in Article IX hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, PICASSO INTERMEDIATE COMPANY, INC., a Delaware corporation (which
immediately following the Initial Borrowing Date will be renamed BWAY
INTERMEDIATE COMPANY, INC.) (“Holdings”), PICASSO MERGER SUB, INC., a Delaware
corporation (the “Merger Sub”), which, on the Initial Borrowing Date, will merge
into, and be survived by, BWAY Holding Company, a Delaware corporation, with the
surviving corporation the “U.S. Borrower”, ICL Industrial Containers ULC, a Nova
Scotia unlimited liability company (the “Canadian Borrower” and, together with
the U.S. Borrower, the “Borrowers” and each a “Borrower”), the Lenders party
thereto from time to time (the “Lenders”), Deutsche Bank Trust Company Americas,
as the administrative agent (together with any successor Administrative Agent,
the “Administrative Agent”), Barclays Bank PLC, as Documentation Agent, Deutsche
Bank Securities Inc., Banc of America Securities LLC and Barclays Capital, as
Joint Lead Arrangers, have entered into a Credit Agreement, dated as of even
date herewith (as amended, modified, restated and/or supplemented from time to
time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the respective accounts
of the Borrowers, all as contemplated therein (the Lenders, each Issuing Lender,
the Administrative Agent, the Collateral Agent and each other Agent are herein
called the “Lender Creditors”);

WHEREAS, each Borrower and/or one or more of their respective Restricted
Subsidiaries may at any time and from time to time enter into one or more
Interest Rate Protection Agreements and Other Hedging Agreements with one or
more Lenders or any affiliate thereof (each such Lender or affiliate, even if
the respective Lender subsequently ceases to be a Lender under the Credit
Agreement for any reason, together with such Lender’s or affiliate’s successors
and assigns, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”);

WHEREAS, pursuant to the Credit Agreement Party Guaranty, each of Holdings, the
U.S. Borrower and the Canadian Borrower has guaranteed to the Secured Creditors
the payment when due of all of its Relevant Guaranteed Obligations as described
therein;

WHEREAS, pursuant to the U.S. Subsidiaries Guaranty, each U.S. Subsidiary
Guarantor has jointly and severally guaranteed to the Secured Creditors the
payment when due of all Guaranteed Obligations (as defined in the U.S.
Subsidiaries Guaranty);



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers and
the issuance of, and participation in, Letters of Credit for the respective
accounts of the Borrowers under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection Agreements or Other Hedging Agreements
that each Grantor shall have executed and delivered to the Collateral Agent this
Agreement; and

WHEREAS, each Grantor will obtain benefits from the incurrence of Loans by the
Borrowers and the issuance of, and participation in, Letters of Credit for the
respective accounts of the Borrowers under the Credit Agreement and the entering
into by the Borrowers and/or one or more of their respective Restricted
Subsidiaries of Interest Rate Protection Agreements and Other Hedging Agreements
and, accordingly, desires to execute this Agreement in order to satisfy the
condition described in the preceding paragraph and to induce the Lenders to make
Loans to the Borrowers and issue, and/or participate in, Letters of Credit for
the respective accounts of the Borrowers and the Other Creditors to enter into
Interest Rate Protection Agreements and Other Hedging Agreements with the
Borrowers and/or one or more of their respective Restricted Subsidiaries;

NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:

ARTICLE I

SECURITY INTERESTS

1.1 Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of the Obligations, each Grantor does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Grantor in, to and under all of the following personal property
and fixtures (and all rights therein) of such Grantor, or in which or to which
such Grantor has any rights, in each case whether now existing or hereafter from
time to time acquired (but excluding any Excluded Collateral (as defined
below)):

(i) each and every Account;

(ii) all cash;

(iii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;

(iv) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(v) all Commercial Tort Claims;

 

-2-



--------------------------------------------------------------------------------

(vi) all Software of such Grantor and all intellectual property rights therein
(including all Software licensing rights) and all other proprietary information
of such Grantor, including but not limited to all writings, plans,
specifications and schematics, all engineering drawings, customer lists, Domain
Names, Trade Secret Rights, and all recorded data of any kind or nature,
regardless of the medium of recording;

(vii) Contracts, together with all Contract Rights arising thereunder;

(viii) all Copyrights;

(ix) all Equipment;

(x) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Grantor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

(xi) all Documents;

(xii) all General Intangibles;

(xiii) all Goods;

(xiv) all Instruments;

(xv) all Inventory;

(xvi) all Investment Property;

(xvii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xviii) all Marks, together with the goodwill of the business of such Grantor
symbolized by the Marks;

(xix) all Patents;

(xx) all Permits;

(xxi) all Supporting Obligations; and

(xxii) all Proceeds and products of any and all of the foregoing (all of the
above, the “Collateral”).

(b) The security interest of the Collateral Agent under this Agreement extends
to all Collateral that any Grantor may acquire, or with respect to which any
Grantor may obtain rights, at any time during the term of this Agreement.

 

-3-



--------------------------------------------------------------------------------

1.2 Certain Exceptions. Notwithstanding Section 1.1, no security interest is or
will be granted pursuant hereto in any right, title or interest of any Grantor
under or in (each of (a) through (h) collectively, the “Excluded Collateral”):

(a) any Instruments, Contracts, Chattel Paper, General Intangibles, licenses or
other contracts or agreements with or issued by Persons other than Holdings or a
Subsidiary of Holdings or an Affiliate thereof (collectively, “Excluded
Agreements”) that would otherwise be included in the Collateral (and such
Excluded Agreements shall not be deemed to constitute a part of the Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach, default or termination of such
Excluded Agreements (in each case, except to the extent any such breach, default
or termination would be rendered ineffective under the UCC or other applicable
law); provided, however, that a security interest in an Excluded Agreement in
favor of the Secured Creditors shall attach immediately at such time as
Grantor’s grant of a security interest in such Excluded Agreement no longer
results in a breach, default or termination thereof or thereunder and, to the
extent severable, shall attach immediately to any portion of such Excluded
Agreement that does not result in a respective breach, default or termination
thereof or thereunder, including, without limitation, any proceeds of such
Excluded Agreement; provided further, that, in furtherance of the foregoing,
each Grantor agrees that it shall not amend any material Excluded Agreement in
effect as of the date hereof so that the grant of a security interest therein
would result in a breach, default or termination of such Excluded Agreement; or

(b) equity interests in any first-tier foreign Subsidiary in excess of 65% of
the total outstanding Voting Equity Interests of such first-tier foreign
Subsidiary;

(c) any “intent to use” Trademark applications for which a statement of use has
not been filed (but only until such statement is filed whereupon such
applications shall be automatically subject to the Lien granted herein and
deemed included in the Collateral);

(d) any rights or property to the extent that any valid and enforceable law or
regulation applicable to such rights or property prohibits the creation of a
security interest therein;

(e) those assets as to which the Collateral Agent shall determine in its sole
discretion that the cost of obtaining a security interest are excessive in
relation to the value of the security to be afforded thereby;

(f) in the case of foreign jurisdictions, those assets to the extent that such
grant of a security interest is prohibited by the limitations of applicable
local law;

(g) any Equity Interests in a joint venture or other non Wholly-Owned Subsidiary
to the extent that granting a security interest in or lien on such Equity
Interests is not permitted by the governing documents of such joint venture or
other non Wholly-Owned Subsidiary;

(h) Excluded Deposit Accounts; and

(i) any of the following:

(1) any asset that would otherwise be included in the Collateral (and such asset
shall not be deemed to constitute a part of the Collateral) if such asset is
subject to a Lien permitted by Section 10.01(vi) of the Credit Agreement;

 

-4-



--------------------------------------------------------------------------------

(2) any Equipment, machinery or other fixed asset that would otherwise be
included in the Collateral (and such Equipment, machinery or other fixed asset
shall not be deemed to constitute a part of the Collateral) if such Equipment,
machinery or other fixed asset is subject to a Lien permitted by
Section 10.01(vii) of the Credit Agreement;

(3) any property that would otherwise be included in the Collateral (and such
property shall not be deemed to constitute a part of the Collateral) if such
property has been sold or otherwise transferred in connection with a
sale-leaseback transaction permitted under Section 10.02(xiii) of the Credit
Agreement, or is subject to any Liens permitted under Section 10.01(xviii) of
the Credit Agreement, or constitutes the Proceeds or products of any property
that has been so sold or otherwise transferred so long as such Proceeds or
products remain subject to the Liens referenced above in this clause (b)(iii);
and

(4) any property or asset that would otherwise be included in the Collateral
(and such property or asset shall not be deemed to constitute a part of the
Collateral) if such property or assets is subject to a Lien permitted by
Section 10.01(xiv) of the Credit Agreement;

in each case pursuant to preceding clauses (i)(1) through (4), for so long as,
and to the extent that, the granting or existence of such a security interest
pursuant hereto would result in a breach, default or termination of any
agreement relating to the respective Lien or obligations secured thereby (in
each case, except to the extent any such breach, default or termination would be
rendered ineffective under the UCC or other applicable law); provided that
immediately upon repayment of the Indebtedness and/or other monetary obligation
secured by a Lien referenced in clauses (i)(1) through (4), the relevant Grantor
shall be deemed to have granted a security interest in all of its rights, title
and interests under or in such asset, Equipment or other property that is the
subject of such Lien.

1.3 Power of Attorney. Each Grantor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Grantor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Grantor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be reasonably necessary or advisable to protect the
interests of the Secured Creditors, which appointment as attorney is coupled
with an interest.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Grantor represents, warrants and, until the Termination Date, covenants,
which representations, warranties and covenants shall survive execution and
delivery of this Agreement, as follows:

2.1 Necessary Perfection Action. The security interest granted to the Collateral
Agent pursuant to this Agreement in and to the Collateral for the benefit of the
Collateral Agent and the Secured Creditors creates a valid security interest and
Lien upon such Grantor’s right, title and interest in and to the Collateral.
Except with regard to (i) Liens (if any) on Specified Assets and (ii) any rights
reserved in favor of the United States government as required by law (if any),
such security interest will be duly perfected (A) upon the filing of the UCC
financing statements delivered to the Collateral Agent for filing in the
appropriate jurisdictions set forth on Annex C, (B) in Deposit Accounts and the
Cash Collateral Account upon the obtaining and maintenance of “control” (as
described in the UCC as in effect on the date hereof in the State of New York)
by the Collateral Agent (it being understood that the Grantors shall have no
obligation to obtain “control” of the Excluded Deposit Accounts), (C) upon the
recordation of certain security interests of issued or applied-for Patents,
registered or applied-for Marks and registered or applied-for Copyrights in the
United States Patent and Trademark Office or the United States Copyright Office,
as the case may be; provided, however, that additional filings may be necessary
to perfect the Collateral Agent’s security interest in, and Lien on, any
Patents, Marks, Copyrights, Domain Names, Trade Secret Rights and other
intellectual property acquired after the date hereof, and (D) upon the receipt
by the Collateral Agent of all instruments, chattel paper and certificated
pledged Equity Interests constituting Collateral. Notwithstanding the foregoing,
nothing in this Agreement shall require any Grantor to make any filing or take
any action to record or perfect the Collateral Agent’s security interest in and
Lien on any Patents, Marks, Copyrights, Domain Names, Trade Secret Rights and
other intellectual property of Grantor outside the United States.

Upon the actions taken under this Section 2.1, such security interest will be
superior to and prior to all other Liens of all other Persons (other than
Permitted Liens), and enforceable as such as against all other Persons (except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law) other than Ordinary Course
Transferees.

2.2 No Liens. Such Grantor is, and as to all Collateral acquired by it from time
to time after the date hereof such Grantor will be, the owner of, or otherwise
have the right to use, all Collateral free from any Lien of any Person (other
than Permitted Liens), and such Grantor shall, at its own expense, take all
reasonable actions necessary to defend the Collateral against all claims and
demands of all Persons at any time claiming the same or any interest therein
adverse to the Collateral Agent.

2.3 Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Grantor will
not authorize to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor or in connection with Permitted Liens.

 

-6-



--------------------------------------------------------------------------------

2.4 Chief Executive Office, Record Locations. The chief executive office of such
Grantor is, on the date of this Agreement, located at the address indicated on
Annex A hereto for such Grantor. During the period of the four calendar months
preceding the date of this Agreement, the chief executive office of such Grantor
has not been located at any address other than that indicated on Annex A in
accordance with the immediately preceding sentence, in each case unless each
such other address is also indicated on Annex A hereto for such Grantor.

2.5 Location of Inventory and Equipment. All Inventory and Equipment (having a
fair market value in excess of $250,000 with respect to Collateral comprising
Equipment only) held on the date hereof, or held at any time during the four
calendar months prior to the date hereof, by each Grantor, other than Inventory
in transit or Equipment moved in the ordinary course of business, is located at
one of the locations shown on Annex B hereto for such Grantor.

2.6 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; Location; Organizational Identification Numbers;
Federal Employer Identification Number; Changes Thereto; etc. As of the Initial
Borrowing Date, the exact legal name of each Grantor, the type of organization
of such Grantor, whether or not such Grantor is a Registered Organization, the
jurisdiction of organization of such Grantor, such Grantor’s Location, the
organizational identification number (if any) of such Grantor and the Federal
Employer Identification Number of such Grantor (if any), is listed on Annex C
hereto for such Grantor. Such Grantor shall not change its legal name, its type
of organization, its status as a Registered Organization (in the case of a
Registered Organization), its jurisdiction of organization, its Location, its
organizational identification number (if any) or its Federal Employer
Identification Number (if any) from that used on Annex C hereto, except that any
such changes shall be permitted (so long as not in violation of the applicable
requirements of the Secured Debt Agreements and so long as same do not involve
(x) a Registered Organization ceasing to constitute same or (y) such Grantor
changing its jurisdiction of organization or Location from the United States or
a State thereof to a jurisdiction of organization or Location, as the case may
be, outside the United States or a State thereof) if (i) it shall have given to
the Collateral Agent not less than 5 Business Days’ prior written notice of each
change to the information listed on Annex C (as adjusted for any subsequent
changes thereto previously made in accordance with this sentence), together with
a supplement to Annex C which shall update all information contained therein for
such Grantor, and (ii) in connection with the respective such change or changes,
it shall have taken all action reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected to the extent
described in Section 2.1 and in full force and effect. In addition, to the
extent that such Grantor does not have an organizational identification number
on the date hereof and later obtains one, such Grantor shall promptly thereafter
notify the Collateral Agent of such organizational identification number and
shall take all actions reasonably satisfactory to the Collateral Agent to the
extent necessary to maintain the security interest of the Collateral Agent in
the Collateral intended to be granted hereby fully perfected to the extent
described in Section 2.1 and in full force and effect.

 

-7-



--------------------------------------------------------------------------------

2.7 Trade Names; Etc. Such Grantor has or operates in any jurisdiction under, or
in the preceding five years has had or has operated in any jurisdiction under,
no trade names, fictitious names or other names except its legal name as
specified in Annex C and such other trade or fictitious names as are listed on
Annex D hereto for such Grantor.

2.8 Certain Significant Transactions. During the one year period preceding the
date of this Agreement, no Person shall have merged or consolidated with or into
any Grantor, and no Person shall have liquidated into, or transferred all or
substantially all of its assets to, any Grantor, in each case except the mergers
and consolidations contemplated by the Transaction and the mergers and
consolidations described in Annex E hereto. With respect to any transactions so
described in Annex E hereto, the respective Grantor shall have furnished such
information with respect to the Person (and the assets of the Person and
locations thereof) which merged with or into or consolidated with such Grantor,
or was liquidated into or transferred all or substantially all of its assets to
such Grantor, and shall have furnished to the Collateral Agent such UCC lien
searches as may have been reasonably requested with respect to such Person and
its assets, to establish that no security interest (excluding Permitted Liens)
continues perfected on the date hereof with respect to any Person described
above (or the assets transferred to the respective Grantor by such Person),
including without limitation pursuant to Section 9-316(a)(3) of the UCC.

2.9 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such Grantor
does not own, or expect to acquire, any property which constitutes, or would
constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time after
the date of this Agreement such Grantor owns, acquires or obtains rights to any
As-Extracted Collateral or Timber-to-be-Cut, such Grantor shall concurrently
with the delivery of the next Compliance Certificate provided under the Credit
Agreement thereafter furnish the Collateral Agent with written notice thereof
(which notice shall describe in reasonable detail the As-Extracted Collateral
and/or Timber-to-be-Cut and the locations thereof) and shall take all actions as
may be deemed reasonably necessary or desirable by the Collateral Agent to
perfect the security interest of the Collateral Agent therein.

2.10 Collateral in the Possession of a Bailee. If any Inventory or other Goods,
the aggregate fair market value of which is equal to or greater than $500,000,
are at any time in the possession of a bailee, such Grantor shall concurrently
with the delivery of the next Compliance Certificate provided under the Credit
Agreement thereafter furnish the Collateral Agent with written notice thereof
and, if requested by the Collateral Agent, shall use its reasonable efforts to
promptly obtain an acknowledgment from such bailee, in form and substance
reasonably satisfactory to the Collateral Agent, that the bailee holds such
Collateral for the benefit of the Collateral Agent and shall act upon the
instructions of the Collateral Agent, without the further consent of such
Grantor. The Collateral Agent agrees with such Grantor that the Collateral Agent
shall not give any such instructions unless an Event of Default has occurred and
is continuing.

 

-8-



--------------------------------------------------------------------------------

2.11 Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1 [Reserved].

3.2 Maintenance of Records. Each Grantor will keep and maintain proper books and
records of its Accounts and Contracts, in which full, true and correct entries
in conformity with generally accepted accounting principles and all Requirements
of Law shall be made of all such Accounts and Contracts, and such Grantor will
make the same available on such Grantor’s premises to officers and designated
representatives of the Collateral Agent for inspection in accordance with the
terms and conditions set forth in the Credit Agreement. Upon the occurrence and
during the continuance of an Event of Default and at the request of the
Collateral Agent, such Grantor shall, at its own cost and expense, deliver all
tangible evidence of its Accounts and Contract Rights (including, without
limitation, all documents evidencing the Accounts and all Contracts) and such
books and records to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Grantor). Upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so requests, such Grantor shall legend, in form and manner
satisfactory to the Collateral Agent, the Accounts and the Contracts, as well as
books, records and documents (if any) of such Grantor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.

3.3 Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, after giving notice to the
relevant Grantor of its intent to do so, if the Collateral Agent so directs any
Grantor, such Grantor agrees (x) to cause all payments on account of the
Accounts and Contracts to be made directly to the Cash Collateral Account,
(y) that the Collateral Agent may, at its option, directly notify the obligors
in its own name or in the name of others with respect to any Accounts and/or
under any Contracts to make payments with respect thereto as provided in the
preceding clause (x), and (z) that the Collateral Agent may enforce collection
of any such Accounts and Contracts and may adjust, settle or compromise the
amount of payment thereof, in the same manner and to the same extent as such
Grantor; provided that, (x) any failure by the Collateral Agent to give or any
delay in giving such notice to the relevant Grantor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 3.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 11.05 of the Credit Agreement has
occurred and is continuing. Without notice to or assent by any Grantor, the
Collateral Agent may, upon the occurrence and during the continuance of an Event
of Default, apply any or all amounts then in, or thereafter deposited in, the
Cash Collateral Account toward the payment of the Obligations in the manner
provided in Section 7.4 of this Agreement. The reasonable costs and expenses of
collection (including reasonable attorneys’ fees), whether incurred by a Grantor
or the Collateral Agent, shall be borne by the relevant Grantor. The Collateral
Agent shall deliver a copy of each notice referred to in the preceding clause
(y) to the relevant Grantor, provided that (x) the failure by the Collateral
Agent to so notify such Grantor shall not affect the effectiveness of such
notice or the other rights of the Collateral Agent created by this Section 3.3
and (y) no such notice shall be required if an Event of Default of the type
described in Section 11.05 of the Credit Agreement has occurred and is
continuing.

 

-9-



--------------------------------------------------------------------------------

3.4 Modification of Terms; etc. Except in accordance with such Grantor’s
ordinary course of business and consistent with reasonable business judgment or
as permitted by Section 3.5 or as permitted by the Credit Documents, no Grantor
shall rescind or cancel any indebtedness evidenced by any Account, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account, or interest
therein, without the prior written consent of the Collateral Agent unless such
rescissions, cancellations, modifications, adjustments, extensions, renewals,
compromises, settlements, releases, or sales would not reasonably be expected to
materially adversely affect the value of the Accounts constituting Collateral
taken as a whole. Except as otherwise permitted by the Credit Documents, no
Grantor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.

3.5 Collection. Each Grantor shall endeavor in accordance with historical
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Grantor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Grantor finds
appropriate in accordance with reasonable business judgment, (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Grantor finds appropriate in
accordance with reasonable business judgment and (iii) any other adjustments
necessary or desirable in the Grantor’s reasonable business judgment. The
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees) of collection, whether incurred by a Grantor or the Collateral
Agent, shall be borne by the relevant Grantor.

3.6 Instruments. If any Grantor at any time holds or acquires any Instrument
constituting Collateral with a face value in excess of $500,000 individually
(other than checks and other payment instruments received and collected in the
ordinary course of business and promptly deposited into a Deposit Account), such
Grantor shall, on or prior to the date of the required delivery of the
Compliance Certificate pursuant to the Credit Agreement following such
acquisition, notify the Collateral Agent thereof, and upon request by the
Collateral Agent will promptly deliver such Instrument to the Collateral Agent
appropriately endorsed to the order of the Collateral Agent, provided that, so
long as no Event of Default shall have occurred and be continuing, such Grantor
may retain for collection in the ordinary course of business any Instrument
received by such Grantor in the ordinary course of business, and the Collateral
Agent shall, promptly upon request of such Grantor, make appropriate
arrangements for making any Instruments in its possession and pledged by such
Grantor available to such Grantor for purposes of presentation, collection or
renewal. If such Grantor retains possession of any Instruments pursuant to the
terms hereof, upon request of the Collateral Agent, such Instrument shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interests of Deutsche Bank Trust
Company Americas, as collateral agent, for the benefit of itself and certain
Lenders.”.

 

-10-



--------------------------------------------------------------------------------

3.7 Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.8 Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

3.9 Deposit Accounts; Etc. (a) No Grantor maintains, or at any time after the
date of this Agreement shall establish or maintain, any demand, time, savings,
passbook or similar account, except for such accounts maintained with a bank (as
defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United States
and such existing accounts maintained by such Grantor on the date hereof with a
bank whose jurisdiction is within a Province of Canada or the Commonwealth of
Puerto Rico. Annex F hereto accurately sets forth, as of the date of this
Agreement, for each Grantor, each Deposit Account maintained by such Grantor
(including a description thereof and the respective account number), the name of
the respective bank with which such Deposit Account is maintained, and the
jurisdiction of the respective bank with respect to such Deposit Account. For
each Deposit Account (other than the Excluded Deposit Accounts, the Cash
Collateral Account or any other Deposit Account maintained with the Collateral
Agent), the respective Grantor shall use reasonable efforts to cause the bank
with which the Deposit Account is maintained to execute and deliver to the
Collateral Agent, within 90 days (or such later date as the Collateral Agent may
determine in its sole discretion) after the date of this Agreement or, if later,
within 30 days of the time of the establishment of the respective Deposit
Account, a “control agreement” in a form reasonably acceptable to the Collateral
Agent. If any bank with which a Deposit Account (other than an Excluded Deposit
Account) is maintained refuses to, or does not, enter into such a “control
agreement”, then the respective Grantor shall promptly (and in any event within
90 days (or such later date as the Collateral Agent may determine in its sole
discretion) after the date of this Agreement or, if later, 60 days after the
establishment of such account (or such later date as the Collateral Agent may
determine in its sole discretion)) close the respective Deposit Account and
transfer all balances therein to the Cash Collateral Account or another Deposit
Account meeting the requirements of this Section 3.9. If any bank with which a
Deposit Account (other than an Excluded Deposit Account) is maintained refuses
to enter into a “control agreement” on terms reasonably satisfactory to the
Collateral Agent, then the Collateral Agent, at its option, may require that
such Deposit Account be terminated in accordance with the immediately preceding
sentence.

 

-11-



--------------------------------------------------------------------------------

(b) After the date of this Agreement, no Grantor shall establish any new demand,
time, savings, passbook or similar account, except for Excluded Deposit Accounts
and Deposit Accounts established and maintained with banks and meeting the
requirements of preceding clause (a). Within 30 days of the time (or such later
date as the Collateral Agent may determine in its sole discretion) such Deposit
Account is established, the appropriate “control agreement” shall be entered
into in accordance with the requirements of preceding clause (a) and the
respective Grantor shall furnish to the Collateral Agent a supplement to Annex F
hereto containing the relevant information with respect to the respective
Deposit Account and the bank with which same is established.

(c) The U.S. Borrower shall, and shall cause each of its Domestic Subsidiaries
to, cause all amounts held in all Excluded Deposit Accounts of the type
described in clause (4) of the definition of Excluded Deposit Account (such
Excluded Deposit Accounts, “Petty Cash Accounts”) at the close of each Business
Day in excess of $500,000 in the aggregate (but calculated to exclude monies on
deposit in such Petty Cash Accounts reserved for the payment of checks
(x) actually presented against the Petty Cash Accounts on such Business Day to
the bank and/or banks with which the Petty Cash Accounts are maintained or
(y) actually issued and mailed (or sent by overnight courier) by the U.S.
Borrower or its relevant Domestic Subsidiary to a payee (to the extent not
(i) subsequently voided or cancelled or (ii) outstanding and unpaid for a period
in excess of 30 days from the date of such issuance) but for which no
presentment has been made to the relevant bank or banks with which the Petty
Cash Accounts are maintained) to be wired no later than the opening of business
on each next succeeding Business Day directly into another Deposit Account of
the U.S. Borrower or the relevant Domestic Subsidiary that is subject to a
“control agreement” that complies with the requirements of this Section 3.9.

 

-12-



--------------------------------------------------------------------------------

3.10 Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under
a letter of credit with a stated amount of $1,000,000 or more, such Grantor
shall, on or prior to the date of the required delivery of the Compliance
Certificate pursuant to the Credit Agreement following the creation of such
letter of credit, notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its reasonable
best efforts to (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be applied as provided in this Agreement after the
occurrence and during the continuance of an Event of Default (it being
understood that unless an Event of Default has occurred and is continuing such
proceeds shall be released to such Grantor).

3.11 Commercial Tort Claims. All Commercial Tort Claims of each Grantor in
existence on the date of this Agreement are described in Annex H hereto. If any
Grantor shall at any time after the date of this Agreement hold or acquire a
Commercial Tort Claim in an amount (taking the greater of the aggregate claimed
damages thereunder or the reasonably estimated value thereof) of $1,000,000 or
more, such Grantor shall, on or prior to the date of the required delivery of
the Compliance Certificate pursuant to the Credit Agreement following such
acquisition, notify the Collateral Agent thereof in a writing signed by such
Grantor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein (subject to Permitted Liens)
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Collateral
Agent.

3.12 Chattel Paper. Upon the reasonable request of the Collateral Agent made at
any time or from time to time, each Grantor shall, on or prior to the date of
the required delivery of the Compliance Certificate pursuant to the Credit
Agreement following such request, furnish to the Collateral Agent a list of all
Electronic Chattel Paper held or owned by such Grantor. Furthermore, if
requested by the Collateral Agent, each Grantor shall promptly take all actions
which are reasonably practicable so that the Collateral Agent has “control” of
all Electronic Chattel Paper in accordance with the requirements of
Section 9-105 of the UCC. Each Grantor will promptly (and in any event within 10
days) following any reasonable request by the Collateral Agent, deliver all of
its Tangible Chattel Paper with a value in excess of $500,000 to the Collateral
Agent, provided that, so long as no Event of Default shall have occurred and be
continuing, such Grantor may retain for collection in the ordinary course of
business any Chattel Paper received by such Grantor in the ordinary course of
business, and the Collateral Agent shall, promptly upon request of such Grantor,
make appropriate arrangements for making any Chattel Paper in its possession and
pledged by such Grantor available to such Grantor for purposes of presentation,
collection or renewal. If such Grantor retains possession of any Chattel Paper
pursuant to the terms hereof, upon request of the Collateral Agent, such Chattel
Paper shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interests of
Deutsche Bank Trust Company Americas, as collateral agent, for the benefit of
itself and certain Lenders.”.

 

-13-



--------------------------------------------------------------------------------

3.13 Further Actions. Each Grantor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights which constitute Collateral, as the Collateral Agent may reasonably
require for the purpose of obtaining or preserving the full benefits of the
security interests, rights and powers herein granted.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1 Additional Representations and Warranties. Each Grantor represents and
warrants that it is the owner of the registered Marks and Domain Names listed in
Annex I hereto for such Grantor and that said listed Marks and Domain Names
include all United States marks and applications for United States marks
registered or filed in the United States Patent and Trademark Office and all
Domain Names that such Grantor owns. Each Grantor represents and warrants that
it owns all Marks and Domain Names listed on Annex I hereto, except for such
failure to own that has not had, and would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. Each Grantor
further warrants that it has no knowledge of any third party claim received by
it within the last twelve (12) months that any aspect of such Grantor’s present
business operations infringes any trademark, service mark or trade name of any
other Person other than as has not, and would not, reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. Each
Grantor represents and warrants that all U.S. trademark registrations and
applications and Domain Name registrations listed in Annex I hereto have not
been canceled or opposed and, to such Grantor’s knowledge, are valid and
subsisting, and that such Grantor is not aware of any third-party claim that any
of said registrations is invalid or unenforceable, and is not aware that there
is any reason that any of said registrations is invalid or unenforceable, and is
not aware that there is any reason that any of said applications will not mature
into registrations. Each Grantor hereby grants to the Collateral Agent an
absolute power of attorney to sign, solely upon the occurrence and during the
continuance of an Event of Default, any document which may be required by the
United States Patent and Trademark Office or Domain Name registrar in order to
effect an absolute assignment of all right, title and interest in each Mark
and/or Domain Name listed in Annex I hereto, and record the same.

4.2 Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Grantor hereby agrees not to divest itself of any right under
any material Mark or material Domain Name absent prior written approval of the
Collateral Agent.

4.3 Infringements. Each Grantor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available to such Grantor with
respect to, any party who such Grantor reasonably believes is infringing or
diluting or otherwise violating any of such Grantor’s rights in and to any Mark
or Domain Name in any manner that would reasonably be expected to have a
Material Adverse Effect, or with respect to any party claiming that such
Grantor’s use of any Mark or Domain Name material to such Grantor’s business
violates in any material respect any intellectual property right of that party.
Each Grantor further agrees to prosecute diligently in accordance with its
reasonable business judgment, any Person infringing any Mark or Domain Name
owned by it in any manner that would reasonably be expected to have a Material
Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

4.4 Preservation of Marks and Domain Names. Each Grantor agrees to use its Marks
and Domain Names that are material to such Grantor’s business in interstate
commerce during the time in which this Agreement is in effect to the extent
required by the laws of the United States to maintain its rights in such Mark or
Domain Name and to take all such other actions as are reasonably necessary to
preserve such Marks as trademarks or service marks under the laws of the United
States (other than any such Marks that are no longer used or useful in its
business or operations).

4.5 Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents reasonably required to maintain all Mark and/or
Domain Name registrations, including but not limited to affidavits of use and
applications for renewals of registration in the United States Patent and
Trademark Office for all of its material registered Marks, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent, not to be unreasonably withheld (other than
with respect to registrations and applications deemed by such Grantor in its
reasonable business judgment to be no longer prudent to pursue).

4.6 Future Registered Marks and Domain Names. If any Mark registration is issued
hereafter to any Grantor as a result of any application now or hereafter pending
before the United States Patent and Trademark Office or any Domain Name is
registered by Grantor, within 60 days of receipt of such certificate or similar
indicia of ownership, such Grantor shall deliver to the Collateral Agent a copy
of such registration certificate or similar indicia of ownership, and a grant of
a security interest in such Mark and/or Domain Name, to the Collateral Agent and
at the expense of such Grantor, confirming the grant of a security interest in
such Mark and/or Domain Name to the Collateral Agent hereunder, the form of such
security to be substantially in the form of Annex L hereto or in such other form
as may be reasonably satisfactory to the Collateral Agent.

4.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Grantor, take any or all
of the following actions: (i) declare the entire right, title and interest of
such Grantor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same, vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such right, title
and interest shall immediately vest, in the Collateral Agent for the benefit of
the Secured Creditors, and the Collateral Agent shall be entitled to exercise
the power of attorney referred to in Section 4.1 hereof to execute, cause to be
acknowledged and notarized and record said absolute assignment with the
applicable agency or registrar; (ii) take and use or sell the Marks or Domain
Names and the goodwill of such Grantor’s business symbolized by the Marks or
Domain Names and the right to carry on the business and use the assets of such
Grantor in connection with which the Marks or Domain Names have been used
(provided that any license shall be subject to reasonable quality control); and
(iii) direct such Grantor to refrain, in which event such Grantor shall refrain,
from using the Marks or Domain Names in any manner whatsoever, directly or
indirectly, and such Grantor shall execute such further documents that the
Collateral Agent may reasonably request to further confirm this and to transfer
ownership of the Marks or Domain Names owned by it and registrations and any
pending trademark applications in the United States Patent and Trademark Office
or applicable Domain Name registrar therefor to the Collateral Agent.

 

-15-



--------------------------------------------------------------------------------

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1 Additional Representations and Warranties. Each Grantor represents and
warrants that it is the owner of all rights in (i) all Trade Secret Rights,
(ii) the Patents listed in Annex J hereto for such Grantor and that said Patents
include all the United States patents and applications for United States patents
that such Grantor owns as of the date hereof and (iii) the Copyrights listed in
Annex K hereto for such Grantor and that said Copyrights include all the United
States copyrights registered with the United States Copyright Office and
applications to United States copyrights that such Grantor owns as of the date
hereof. Each Grantor further warrants that it has no knowledge of any third
party claim received by it within the past twelve (12) months that any aspect of
such Grantor’s present business operations infringes any patent or copyright of
any other Person or such Grantor has misappropriated any Trade Secret or
proprietary information which, either individually or in the aggregate, has, or
would reasonably be expected to have, a Material Adverse Effect. Each Grantor
hereby grants to the Collateral Agent an absolute power of attorney to sign,
solely upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the United States Patent and Trademark
Office or the United States Copyright Office in order to effect an absolute
assignment of all right, title and interest in each Patent listed in Annex J or
Copyright listed in Annex K, or any other issued or applied-for United States
patent or registered or applied-for United States copyright hereinafter owned by
such Grantor, and to record the same.

5.2 Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Grantor hereby agrees not to divest itself of any right under
any material Patent or material Copyright absent prior written approval of the
Collateral Agent.

5.3 Infringements. Each Grantor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Grantor with respect to any infringement, contributing infringement or
active inducement to infringe or other violation of such Grantor’s rights in any
Patent or Copyright or to any claim that the practice of any Patent or use of
any Copyright by such Grantor violates any intellectual property right of a
third party, or with respect to any misappropriation of any Trade Secret Right
by such Grantor or any claim that practice of any Trade Secret Right by such
Grantor violates any intellectual property right of a third party, in each case,
in any manner which, either individually or in the aggregate, has, or would
reasonably be expected to have, a Material Adverse Effect. Each Grantor further
agrees, absent direction of the Collateral Agent to the contrary, to diligently
prosecute, in accordance with its reasonable business judgment, any Person
infringing any Patent owned by it or Copyright or any Person misappropriating
any Trade Secret Right, in each case to the extent that such infringement or
misappropriation, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

-16-



--------------------------------------------------------------------------------

5.4 Maintenance of Patents or Copyrights. At its own expense, each Grantor shall
make timely payment of all post-issuance fees required to maintain in force its
rights under each issued Patent or registered Copyright, absent prior written
consent of the Collateral Agent (other than any such Patents or Copyrights that
are no longer used or are deemed by such Grantor in its reasonable business
judgment to no longer be useful in its business or operations).

5.5 Prosecution of Patent or Copyright Applications. At its own expense, each
Grantor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex J hereto and (ii) Copyrights listed on Annex K
hereto, in each case for such Grantor and shall not abandon any such application
prior to exhaustion of all administrative and judicial remedies (other than
applications that are deemed by such Grantor in its reasonable business judgment
to no longer be necessary in the conduct of the Grantor’s business), absent
written consent of the Collateral Agent not to be unreasonably withheld.

5.6 Other Patents and Copyrights. Within 30 days of the acquisition or issuance
of a United States Patent, registration of a Copyright, or acquisition of a
registered Copyright, or of filing of an application for a United States Patent
or Copyright, the relevant Grantor shall deliver to the Collateral Agent a copy
of said Copyright or Patent, or certificate or registration of, or application
therefor, as the case may be, with a grant of a security interest as to such
Patent or Copyright, as the case may be, to the Collateral Agent and at the
expense of such Grantor, confirming the grant of a security interest, the form
of such grant of a security interest to be substantially in the form of Annex M
or N hereto, as appropriate, or in such other form as may be reasonably
satisfactory to the Collateral Agent.

5.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Grantor, take any or all
of the following actions: (i) declare the entire right, title, and interest of
such Grantor in each of the Patents, Copyrights and Trade Secret Rights vested
in the Collateral Agent for the benefit of the Secured Creditors, in which event
such right, title, and interest shall immediately vest in the Collateral Agent
for the benefit of the Secured Creditors, and the Collateral Agent shall be
entitled to exercise the power of attorney referred to in Section 5.1 hereof to
execute, cause to be acknowledged and notarized and to record said absolute
assignment with the applicable agency; (ii) take and practice or sell the
Patents, Copyrights and Trade Secrets, in each case, owned by such Grantor, and
exercise any other rights vested in the Patents, Copyrights and Trade Secrets
pursuant to Section 5.7(i) above; and (iii) direct such Grantor to refrain, in
which event such Grantor shall refrain, from practicing the Patents and using
the Copyrights and the Trade Secrets directly or indirectly, and such Grantor
shall execute such further documents as the Collateral Agent may reasonably
request further to confirm this and to transfer ownership of the Patents,
Copyrights and Trade Secrets, in each case owned by it, to the Collateral Agent
for the benefit of the Secured Creditors.

 

-17-



--------------------------------------------------------------------------------

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1 Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Secured Debt Agreements, each Grantor will do nothing to impair the rights
of the Collateral Agent in the Collateral. Each Grantor or an affiliate on
behalf of such Grantor will at all times maintain insurance, at such Grantor’s
own expense to the extent and in the manner provided in the Secured Debt
Agreements. If any Event of Default shall have occurred and be continuing, the
Collateral Agent shall, at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 7.4 hereof. Each Grantor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Grantor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Grantor.

6.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each Grantor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is issued with respect to any of its Inventory, such Grantor shall
request that such warehouse receipt or receipt in the nature thereof shall not
be “negotiable” (as such term is used in Section 7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law).

6.3 Additional Information. Each Grantor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent. Without limiting
the forgoing, each Grantor agrees that it shall promptly furnish to the
Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.

6.4 Further Actions. Each Grantor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral at least to the extent
described in Section 2.1.

6.5 Financing Statements. Each Grantor agrees to deliver to the Collateral Agent
such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and for the purpose of obtaining and preserving
the full benefits of the other rights and security contemplated hereby at least
to the extent described in Section 2.1. Each Grantor will pay any applicable
filing fees, recordation taxes and related expenses relating to its Collateral.
Each Grantor hereby authorizes the Collateral Agent to file any such financing
statements without the signature of such Grantor where permitted by law (and
such authorization includes describing the Collateral as “all assets and all
personal property whether now owned or hereafter acquired” of such Grantor).

 

-18-



--------------------------------------------------------------------------------

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1 Remedies; Obtaining the Collateral Upon Default. Each Grantor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account; it being understood and agreed
that unless an Event of Default has occurred and is continuing, the Collateral
Agent shall not deliver to such banks a Notice of Exclusive Control under, and
as defined in, the respective “control agreement” relating thereto;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

 

-19-



--------------------------------------------------------------------------------

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks (subject to reasonable quality control), Domain Names, Patents or
Copyrights included in the Collateral for such term and on such conditions and
in such manner as the Collateral Agent shall in its sole judgment determine;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 7.4; and

(viii) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;

it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Agreement and the other Security Documents.

7.2 Remedies; Disposition of the Collateral. To the extent permitted by
applicable law, if any Event of Default shall have occurred and be continuing,
then any Collateral repossessed by the Collateral Agent under or pursuant to
Section 7.1 hereof and any other Collateral whether or not so repossessed by the
Collateral Agent, may be sold, assigned, leased or otherwise disposed of under
one or more contracts or as an entirety, and without the necessity of gathering
at the place of sale the property to be sold, and in general in such manner, at
such time or times, at such place or places and on such terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Grantor which the Collateral Agent shall determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant Grantor.
Each Grantor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Grantor’s expense.

 

-20-



--------------------------------------------------------------------------------

7.3 Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Grantor hereby further waives, to the extent permitted by
law:

(a) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(b) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.

 

-21-



--------------------------------------------------------------------------------

7.4 Application of Proceeds. (a) All moneys collected by the Collateral Agent
(or, to the extent the Pledge Agreement or any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the Pledgee under, and as
defined in, the Pledge Agreement, or collateral agent under such other Security
Document) upon any sale or other disposition of the Collateral (or the
collateral under the relevant Security Document), together with all other moneys
received by the Collateral Agent hereunder (or under the relevant Security
Document), in each case, as a result of the exercise of remedies by the
Collateral Agent after the occurrence and during the continuance of an Event of
Default, shall be applied as follows:

(i) first, to the payment of all amounts owing the Collateral Agent of the type
described in clauses (iii), (iv) and (v) of the definition of “Obligations”;

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), to the payment of all amounts owing to any Agent of the
type described in clauses (v) and (vi) of the definition of “Obligations”;

(iii) third, but subject to the provisions of the following clauses (f) and
(g) of this Section 7.4, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Primary U.S. Borrower Obligations shall be paid to the Secured
Creditors as provided in Section 7.4(d) hereof, with each Secured Creditor
receiving an amount equal to its outstanding Primary U.S. Borrower Obligations
or, if the proceeds are insufficient to pay in full all such Primary U.S.
Borrower Obligations, its Pro Rata Share of the amount remaining to be
distributed;

(iv) fourth, but subject to the provisions of the following clauses (f) and
(g) of this Section 7.4, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), an amount equal to the
outstanding Primary Canadian Borrower Obligations shall be paid to the Secured
Creditors as provided in Section 7.4(d) hereof, with each Secured Creditor
receiving an amount equal to its outstanding Primary Canadian Borrower
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Canadian Borrower Obligations, its Pro Rata Share of the amount remaining to be
distributed;

(v) fifth, but subject to the provisions of clauses (f) and (g) of this
Section 7.4, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iv), inclusive, an amount equal to the
outstanding Secondary U.S. Borrower Obligations shall be paid to the Secured
Creditors as provided in Section 7.4(d) hereof, with each Secured Creditor
receiving an amount equal to its outstanding Secondary U.S. Borrower Obligations
or, if the proceeds are insufficient to pay in full all such Secondary U.S.
Borrower Obligations, its Pro Rata Share of the amount remaining to be
distributed;

(vi) sixth, but subject to the provisions of clauses (f) and (g) of this
Section 7.4, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (v), inclusive, an amount equal to the outstanding
Secondary Canadian Borrower Obligations shall be paid to the Secured Creditors
as provided in Section 7.4(d) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Canadian Borrower Obligations or, if
the proceeds are insufficient to pay in full all such Secondary Canadian
Borrower Obligations, its Pro Rata Share of the amount remaining to be
distributed;

 

-22-



--------------------------------------------------------------------------------

(vii) seventh, but subject to the provisions of clauses (f) and (g) of this
Section 7.4, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (vi), inclusive, ratably to any then remaining
unpaid Obligations; and

(viii) eighth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (vii), inclusive, and following the
termination of this Agreement pursuant to Section 10.8(a) hereof, to the
relevant Grantor or to whomever may be lawfully entitled to receive such
surplus.

(b) For purposes of this Agreement, (i) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary U.S. Borrower
Obligations, Primary Canadian Borrower Obligations, Secondary U.S. Borrower
Obligations or Secondary Canadian Borrower Obligations, as the case may be, and
the denominator of which is the then outstanding amount of all Primary U.S.
Borrower Obligations, Primary Canadian Borrower Obligations, Secondary U.S.
Borrower Obligations or Secondary Canadian Borrower Obligations, as the case may
be, (ii) “Primary Obligations” shall mean (x) in the case of the Credit Document
Obligations, all unpaid principal (or, Face Amount, as applicable) of, premium,
if any, fees and interest on, all Loans, all Unpaid Drawings, the Stated Amount
of all outstanding Letters of Credit and all Fees and (y) in the case of the
Other Obligations, all amounts due under each Interest Rate Protection Agreement
and Other Hedging Agreement with an Other Creditor (other than indemnities, fees
(including, without limitation, attorneys’ fees) and similar obligations and
liabilities), (iii) “Secondary Obligations” shall mean all Obligations other
than Primary Obligations, (iv) “Primary U.S. Borrower Obligations” shall mean
all Primary Obligations which are also U.S. Borrower Obligations, (v) “Secondary
U.S. Borrower Obligations” shall mean all Secondary Obligations which are also
U.S. Borrower Obligations, (vi) “Primary Canadian Borrower Obligations” shall
mean all Primary Obligations which are also Canadian Borrower Obligations and
(vii) “Canadian Borrower Secondary Obligations” shall mean all Secondary
Obligations which are also Canadian Borrower Secondary Obligations.

(c) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under the Credit Agreement (which shall only occur
after all Loans and Unpaid Drawings constituting Primary U.S. Borrower
Obligations or Primary Canadian Borrower Obligations, as the case may be, have
been paid in full), such amounts shall be paid to the Administrative Agent under
the Credit Agreement and held by it, for the equal and ratable benefit of the
respective Lender Creditors, as cash security for the repayment of Obligations
owing to the Lender Creditors as such. If any amounts are held as cash security
pursuant to the immediately preceding sentence, then upon the termination of all
outstanding Letters of Credit under the Credit Agreement constituting Primary
U.S. Borrower Obligations or Primary Canadian Borrower Obligations, as the case
may be, and after the application of all such cash security to the repayment of
all Obligations owing to the respective Lender Creditors after giving effect to
the termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Collateral
Agent for distribution in accordance with Section 7.4(a) hereof.

 

-23-



--------------------------------------------------------------------------------

(d) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

(e) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Other Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Primary U.S. Borrower Obligations, Primary Canadian Borrower Obligations,
Secondary Canadian Borrower Obligations and Secondary Canadian Borrower
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be. Unless it has received written notice from a Lender Creditor or an Other
Creditor to the contrary, the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Secondary
Obligations are outstanding. Unless it has written notice from an Other Creditor
to the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Interest Rate Protection Agreements or Other Hedging Agreements
are in existence.

(f) Notwithstanding anything to the contrary contained above, to the extent
monies or proceeds to be applied pursuant to this Section 7.4 consist of
proceeds received from a sale or other disposition of Excess Exempted Foreign
Entity Voting Stock, such proceeds will be applied as otherwise required above
in this Section 7.4, but for this purpose treating the outstanding Primary
Obligations and Secondary Obligations as only those obligations secured by the
Excess Exempted Foreign Entity Voting Stock in accordance with the provisions of
clause (x) to the proviso appearing at the end of Section 3.1 of the Pledge
Agreement. In determining whether any Excess Exempted Foreign Entity Voting
Stock has been sold or otherwise disposed of, the Collateral Agent shall treat
any sale or disposition of Voting Stock of any Exempted Foreign Entity as first
being a sale of Voting Stock which is not Excess Exempted Foreign Entity Voting
Stock until such time as the stock sold represents 65% of the total combined
voting power of all classes of Voting Stock of the respective Exempted Foreign
Entity and, after such threshold has been met, any further sales of Voting Stock
of the respective Exempted Foreign Entity shall be treated as sales of Excess
Exempted Foreign Entity Voting Stock.

(g) Notwithstanding anything to the contrary contained above, to the extent
monies or proceeds to be applied pursuant to this Section 7.4 consist of
proceeds received under any Foreign Security Document, such proceeds will be
applied as otherwise required above in this Section 7.4, but for this purpose
(x) reversing clauses (iii) and (iv) above (thereby treating clause (iv) as if
it were the third priority of distribution, and treating clause (iii) as if it
were the fourth priority of distribution) and reversing clauses (v) and
(vi) above (thereby treating clause (vi) above as if it were the fifth priority
of distribution and treating clause (v) above as if it were the sixth priority
distribution), in each case mutatis mutandis and with any necessary reference
changes (to clauses, etc.) and (y) treating the outstanding Primary Obligations
and Secondary Obligations as only those obligations secured by the respective
Foreign Security Document.

 

-24-



--------------------------------------------------------------------------------

(h) It is understood that the Grantors shall remain jointly and severally liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

7.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VIII

INDEMNITY

8.1 Indemnity. (a) Each Grantor jointly and severally agrees to indemnify,
reimburse and hold harmless the Collateral Agent, each other Secured Creditor
and their respective successors, assigns, officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors
(hereinafter in this Section 8.1 referred to individually as “Indemnitee,” and
collectively as “Indemnitees”) from and against any and all liabilities,
obligations (including removal and remedial actions), losses, damages,
penalties, claims, actions, judgments, suits and any and all costs, expenses or
disbursements (including reasonable attorneys’ fees and expenses but excluding
Taxes that are governed exclusively by Sections 2.10, 3.06 and 5.04 of the
Credit Agreement) (for the purposes of this Section 8.1 the foregoing are
collectively called “Indemnified Liabilities”) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, any other Secured Debt Agreement
or any other document executed in connection herewith or therewith or in any
other way connected with the administration of the transactions contemplated
hereby or thereby or the enforcement of any of the terms of, or the preservation
of any rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including, without limitation, latent or
other defects, whether or not discoverable), the violation of the laws of any
country, state or other governmental body or unit, any tort (including, without
limitation, claims arising or imposed under the doctrine of strict liability, or
for or on account of injury to or the death of any Person (including any
Indemnitee), or property damage), or contract claim; provided that no Indemnitee
shall be indemnified pursuant to this Section 8.1(a) for Indemnified Liabilities
to the extent caused by the gross negligence or willful misconduct of respective
Indemnitee, any Affiliate of such Indemnitee, or any of their respective
directors, officers, employees, representatives, agents, Affiliates, trustees or
investment advisors (as determined by a court of competent jurisdiction in a
final and non-appealable decision). Each Grantor agrees that upon written notice
by any Indemnitee of the assertion of such Indemnified Liabilities, the relevant
Grantor shall assume full responsibility for the defense thereof. Each
Indemnitee agrees to use its best efforts to promptly notify the relevant
Grantor of any such assertion of which such Indemnitee has knowledge.

 

-25-



--------------------------------------------------------------------------------

(b) Without limiting the application of Section 8.1(a) hereof, each Grantor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable documented out-of-pocket fees, costs and expenses of whatever
kind or nature incurred in connection with the creation, preservation or
protection of the Collateral Agent’s Liens on, and security interest in, the
Collateral, including, without limitation, all fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to the Collateral and all other fees, costs
and expenses in connection with protecting, maintaining or preserving the
Collateral and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.

(c) Without limiting the application of Section 8.1(a) or (b) hereof, each
Grantor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Grantor in this Agreement, any other Secured Debt
Agreement or in any writing contemplated by or made or delivered pursuant to or
in connection with this Agreement or any other Secured Debt Agreement.

(d) If and to the extent that the obligations of any Grantor under this
Section 8.1 are unenforceable for any reason, such Grantor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

 

-26-



--------------------------------------------------------------------------------

8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Grantor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Interest Rate Protection Agreements and
Other Hedging Agreements entered into with the Other Creditors and the payment
of all other Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Security Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower” and “Borrowers” shall have the meaning provided in the recitals of
this Agreement.

“Canadian Borrower” shall have the meaning provided in the recitals of this
Agreement.

“Canadian Borrower Obligations” shall mean all Obligations of the Canadian
Borrower and any guarantees thereof (including by U.S. Credit Parties) pursuant
to the Guaranties or pursuant to any other Credit Document.

 

-27-



--------------------------------------------------------------------------------

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements,
and settlement agreements).

“Copyrights” shall mean any United States or foreign copyright now or hereafter
owned by any Grantor, including any registrations of any copyrights, in the
United States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Grantor.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

-28-



--------------------------------------------------------------------------------

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now or hereafter has any right, title or interest.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Grantor and any
and all additions, substitutions and replacements of any of the foregoing and
all accessions thereto, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

“Event of Default” shall mean (x) at any time prior to the time at which all
Credit Document Obligations have been paid in full (other than unasserted
contingent indemnification obligations) and all Commitments and Letters of
Credit under the Credit Agreement have been terminated, any Event of Default
under, and as defined in, the Credit Agreement and (y) at any time thereafter,
any payment default on any of the Obligations after the expiration of any
applicable grace period.

“Excess Exempted Foreign Entity Voting Stock” shall have the meaning provided in
the Pledge Agreement.

“Excluded Deposit Accounts” shall mean (1) any payroll account, (2) any
withholding tax, benefits, escrow, trust, customs or any other fiduciary
account, (3) any zero balance Deposit Account, provided the amount on deposit
therein does not exceed the amount necessary to cover outstanding checks,
amounts necessary to maintain minimum deposit requirements and amounts necessary
to pay the depositary institution’s fees and expenses, and (4) each other
Deposit Account which is (i) designated by the U.S. Borrower in writing to the
Collateral Agent as an “Excluded Deposit Account” and (ii) approved in writing
as an “Excluded Deposit Account” by the Collateral Agent in its sole discretion
(it being understood and agreed that it is the intention of the parties hereto
that the amounts on deposit in such Deposit Accounts at the end of each Business
Day shall not exceed $500,000 in the aggregate (as calculated in the manner as
set forth in Section 3.9(c), although (subject to Section 3.9(c)) any departure
from this intention shall not in and of itself constitute a breach of this
Agreement).

“Exempted Foreign Entity” shall have the meaning provided in the Pledge
Agreement.

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

“Holdings” shall have the meaning provided in the recitals hereto.

 

-29-



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Location” of any Grantor, shall mean such Grantor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Grantor,
including any registration or application for registration of any trademarks and
service marks now held or hereafter acquired by any Grantor (except for “intent
to use” applications for trademark or service mark registrations filed pursuant
to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an
Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
said Act has been filed in, and accepted by, the United States Patent and
Trademark Office), which are registered or filed in the United States Patent and
Trademark Office or the equivalent thereof in any state of the United States or
any equivalent foreign office or agency, as well as any unregistered trademarks
and service marks used by a Grantor and any trade dress including logos,
designs, fictitious business names and other business identifiers used by any
Grantor.

“Obligations” shall mean and include, as to any Grantor, all of the following:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal (or, Face Amount, as applicable),
premium, interest (including, without limitation, all interest that accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Grantor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of such
Grantor to the Lender Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with, the Credit Agreement and the other
Credit Documents to which such Grantor is a party (including, without
limitation, in the event such Grantor is a Guarantor, all such obligations,
liabilities and indebtedness of such Grantor under its Guaranty) and the due
performance and compliance by such Grantor with all of the terms, conditions and
agreements contained in the Credit Agreement and in such other Credit Documents
(all such obligations, liabilities and indebtedness under this clause (i),
except to the extent consisting of obligations or indebtedness with respect to
Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collectively called the “Credit Document Obligations”);

 

-30-



--------------------------------------------------------------------------------

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Grantor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Grantor to the Other Creditors,
now existing or hereafter incurred under, arising out of or in connection with
any Interest Rate Protection Agreement or Other Hedging Agreement, whether such
Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereinafter arising (including, without limitation, in the case of
a Grantor that is a Guarantor, all obligations, liabilities and indebtedness of
such Grantor under its Guaranty in respect of the Interest Rate Protection
Agreements and Other Hedging Agreements), and the due performance and compliance
by such Grantor with all of the terms, conditions and agreements contained in
each such Interest Rate Protection Agreement and Other Hedging Agreement (all
such obligations, liabilities and indebtedness under this clause (ii) being
herein collectively called the “Other Obligations”);

(iii) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Grantor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs;

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 8.1 of this Agreement; and

 

-31-



--------------------------------------------------------------------------------

(vi) all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

“Ordinary Course Transferees” shall mean: (i) with respect to Goods only, buyers
in the ordinary course of business and lessees in the ordinary course of
business to the extent provided in Section 9-320(a) and 9-321 of the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction,
(ii) with respect to General Intangibles only, licensees in the ordinary course
of business to the extent provided in Section 9-321 of the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction and (iii) any
other Person who is entitled to take free of the Lien pursuant to the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction.

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

“Patents” shall mean any patent in or to which any Grantor now or hereafter has
any right, title or interest therein, and any divisions, continuations
(including, but not limited to, continuations-in-parts) and improvements
thereof, as well as any application for a patent now or hereafter made by any
Grantor.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Primary Canadian Borrower Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.

“Primary Obligations” shall have the meaning provided in Section 7.4(b) of this
Agreement.

“Primary U.S. Borrower Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.

“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Grantor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

-32-



--------------------------------------------------------------------------------

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

“Representative” shall have the meaning provided in Section 7.4(d) of this
Agreement.

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders) and (ii) at any time after all of the Credit
Document Obligations (other than unasserted contingent indemnification
obligations) have been paid in full and all Commitments under the Credit
Agreement have been terminated and no further Commitments may be provided
thereunder, the holders of a majority of the Other Obligations.

“Secondary Canadian Borrower Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.

“Secondary Obligations” shall have the meaning provided in Section 7.4(b) of
this Agreement.

“Secondary U.S. Borrower Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and the Interest Rate Protection Agreements and Other Hedging
Agreements entered into with an Other Creditor.

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Specified Assets” shall mean the following property and assets of such Grantor:

(i) Equipment constituting Fixtures or Vehicles;

(ii) Accounts or receivables arising therefrom to the extent that the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction is
not applicable to the creation or perfection of Liens thereon;

(iii) uncertificated securities;

 

-33-



--------------------------------------------------------------------------------

(iv) Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside the United States of
America, any State, territory or dependency thereof or the District of Columbia;

(v) Goods constituting Vehicles or included in Collateral received by any Person
for “sale or return” within the meaning of Section 2-326 of the Uniform
Commercial Code of the applicable jurisdiction, to the extent of claims of
creditors of such Person;

(vi) Patents, Marks and Copyrights to the extent that Liens thereon cannot be
perfected by the filing of UCC financing statements under the UCC or by a filing
in the United States Patent and Trademark Office or the United States Copyright
Office; and

(v) Proceeds which have not been transferred to or deposited in the Cash
Collateral Account (if any) or a Deposit Account meeting the requirements of
Section 3.9 hereof.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Grantor, or in which any
Grantor has any rights.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Trade Secret Rights” shall mean the rights of a Grantor in any Trade Secret it
holds.

“Trade Secrets” shall mean any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design,
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of a Grantor worldwide whether written or
not.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“U.S. Borrower” shall have the meaning provided in the recitals of this
Agreement.

“U.S. Borrower Obligations” shall mean all Obligations of the U.S. Borrower (but
not as a Guarantor of the Canadian Borrower or any Canadian Subsidiary
Guarantor) and any guarantees of such Obligations pursuant to the Guaranties or
pursuant to any other Credit Document.

 

-34-



--------------------------------------------------------------------------------

“Vehicles” shall mean all cars, trucks, construction and earth moving equipment
covered by a certificate of title law of any state (and where perfection of
security interests therein cannot be effected by filings under the UCC).

“Voting Stock” shall have the meaning provided in the Pledge Agreement.

ARTICLE X

MISCELLANEOUS

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Grantor shall not be effective
until received by the Collateral Agent or such Grantor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:

 

  (a) if to any Grantor, c/o:

8607 Roberts Drive, Suite 250

Atlanta, GA 30350

Attention: [                        ]

Telephone No.: (770) 645-4800

Telecopier No.: (770) 645-4810

 

  (b) if to the Collateral Agent, at:

Deutsche Bank Trust Company Americas

60 Wall Street, 2nd Floor

New York, New York 10005

Attention: Erin Morrissey

Telephone No.: (212) 250-1765

Telecopier No.: (212) 797-5690

(c) if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to each Grantor and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

-35-



--------------------------------------------------------------------------------

10.2 Waiver; Amendment. Except as provided in Sections 10.8 and 10.12, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Grantor
directly affected thereby (it being understood that the addition or release of
any Grantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Grantor other than the Grantor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors).

10.3 Obligations Absolute. To the maximum extent permitted by applicable law,
the obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Grantor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement or any other
Secured Debt Agreement; or (c) any amendment to or modification of any Secured
Debt Agreement or any security for any of the Obligations; whether or not such
Grantor shall have notice or knowledge of any of the foregoing.

10.4 Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8, (ii) be
binding upon each Grantor, its successors and assigns; provided, however, that
no Grantor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.

10.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN IN
DETERMINING WHETHER A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED. ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT (EXCEPT THAT,
(X) IN THE CASE OF ANY COLLATERAL LOCATED IN ANY STATE OTHER THAN NEW YORK,
PROCEEDINGS MAY BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN
THE STATE IN WHICH THE RESPECTIVE COLLATERAL IS LOCATED OR ANY OTHER RELEVANT
JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING, WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT
HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING), OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH SUCH PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD
OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT
LACKS PERSONAL JURISDICTION OVER IT. EACH SUCH PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT OR ANY SECURED CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH
PARTY IN ANY OTHER JURISDICTION.

 

-36-



--------------------------------------------------------------------------------

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

-37-



--------------------------------------------------------------------------------

10.7 Grantor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Grantor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.

10.8 Termination; Release. (a) After the Termination Date, this Agreement shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors
(provided that all indemnities set forth herein including, without limitation in
Section 8.1 hereof, shall survive such termination) and the Collateral Agent, at
the request and expense of the respective Grantor, will promptly execute and
deliver to such Grantor a proper instrument or instruments (including Uniform
Commercial Code termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean the date upon which the Total Commitment under the Credit Agreement has
been terminated and all Interest Rate Protection Agreements and Other Hedging
Agreements entered into with any Other Creditor have been terminated, no Note
under the Credit Agreement is outstanding and all Loans thereunder have been
repaid in full, all Letters of Credit issued under the Credit Agreement have
been terminated or cash collateralized in a manner reasonably satisfactory to
the Collateral Agent and all other Obligations then due and payable have been
paid in full.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (x) at any time prior to the time at
which all Credit Document Obligations have been paid in full and all Commitments
and Letters of Credit under the Credit Agreement have been terminated, in
connection with a sale or disposition permitted by Section 10.02 of the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 13.12 of the Credit Agreement) or (y) at
any time thereafter, to the extent permitted by the other Secured Debt
Agreements, and in the case of clauses (x) and (y), the proceeds of such sale or
disposition (or from such release) are applied in accordance with the terms of
the Credit Agreement or such other Secured Debt Agreement, as the case may be,
to the extent required to be so applied, the Collateral Agent, at the request
and expense of such Grantor, will duly release from the security interest
created hereby (and will execute and deliver such documentation, including
termination or partial release statements and the like in connection therewith)
and assign, transfer and deliver to such Grantor (without recourse and without
any representation or warranty) such of the Collateral as is then being (or has
been) so sold or otherwise disposed of, or released, and as may be in the
possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any U.S. Subsidiary
Guarantor from the U.S. Subsidiaries Guaranty in accordance with the provisions
thereof, such Grantor (and the Collateral at such time assigned by the
respective Grantor pursuant hereto) shall be released from this Agreement.

(c) At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 10.8(b), such Grantor shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated hereunder) a certificate signed
by a Responsible Officer of such Grantor stating that the release of the
respective Collateral is permitted pursuant to such Section 10.8(b). At any time
that either U.S. Borrower or the respective Grantor desires that a Subsidiary of
the U.S. Borrower which has been released from the U.S. Subsidiaries Guaranty be
released hereunder as provided in the last sentence of Section 10.8(b), it shall
deliver to the Collateral Agent a certificate signed by a Responsible Officer of
the U.S. Borrower and the respective Grantor stating that the release of the
respective Grantor (and its Collateral) is permitted pursuant to such
Section 10.8(b).

 

-38-



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 10.8.

10.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the U.S.
Borrower and the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.

10.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11 The Collateral Agent and the other Secured Creditors. The Collateral Agent
will hold in accordance with this Agreement all items of the Collateral at any
time received under this Agreement. It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.

10.12 Additional Grantors. It is understood and agreed that any Subsidiary
Guarantor that desires to become a Grantor hereunder, or is required to execute
a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
a Grantor hereunder by executing a counterpart hereof and delivering same to the
Collateral Agent, or by executing a joinder agreement in form and substance
reasonably satisfactory to the Collateral Agent, (y) delivering supplements to
Annexes A through F, inclusive, and H through K, inclusive, hereto as are
necessary to cause such Annexes to be complete and accurate with respect to such
additional Grantor on such date and (z) taking all actions as specified in this
Agreement as would have been taken by such Grantor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent.

 

-39-



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank; signature page follows]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

PICASSO INTERMEDIATE COMPANY, INC., (which immediately following the Initial
Borrowing Date will be renamed BWAY INTERMEDIATE COMPANY, INC.)

as a Grantor

By:  

/s/ Michael B. Clauer

  Name: Michael B. Clauer   Title: Chief Financial Officer



--------------------------------------------------------------------------------

PICASSO MERGER SUB, INC., as a Grantor

By:

 

/s/ Michael B. Clauer

 

Name: Michael B. Clauer

Title: Chief Financial Officer



--------------------------------------------------------------------------------

BWAY HOLDING COMPANY, as a Grantor

By:  

/s/ Michael B. Clauer

  Name: Michael B. Clauer   Title: Chief Financial Officer

 



--------------------------------------------------------------------------------

ARMSTRONG CONTAINERS, INC. By:  

/s/ Jeffrey M. O’Connell

  Name:   Jeffrey M. O’Connell   Title:   Vice President BWAY CORPORATION By:  

/s/ Michael B. Clauer

  Name:   Michael B. Clauer   Title:   Chief Financial Officer SC PLASTICS, LLC
By:  

/s/ Jeffrey M. O’Connell

  Name:   Jeffrey M. O’Connell   Title:   Vice President NORTH AMERICA PACKAGING
CORPORATION By:  

/s/ Jeffrey M. O’Connell

  Name:   Jeffrey M. O’Connell   Title:   Vice President NORTH AMERICA PACKAGING
OF PUERTO RICO, INC. By:  

/s/ Jeffrey M. O’Connell

  Name:   Jeffrey M. O’Connell   Title:   Vice President CENTRAL CAN COMPANY.
INC By:  

/s/ Jeffrey M. O’Connell

  Name:   Jeffrey M. O’Connell   Title:   Vice President



--------------------------------------------------------------------------------

BWAY-KILBOURN, INC.

By:

 

/s/ Jeffrey M. O’Connell

 

Name:

 

Jeffrey M. O’Connell

 

Title:

 

Vice President



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent By:  

/s/ Erin Morrissey

  Name:   Erin Morrissey   Title:   Vice President By:  

/s/ Carin Keegan

  Name:   Carin Keegan   Title:   Director